Title: To Alexander Hamilton from William Ellery, 2 August 1791
From: Ellery, William
To: Hamilton, Alexander



Collector’s OfficeNewport [Rhode Island] Augt. 2nd. 1791
Sir,

This will be attended by a weekly return of monies received and paid, a monthly schedule of bonds; a List of a Post-note of the North American Bank for One hundred and ninety five Dollars, No. 8080, dated Philadelphia 9th. July 1791, one moiety whereof was transmitted by the last post, and the other moiety is now transmitted by this.
The District Court which met here this day adjourned to the 15th of this month, the Atty. of the District and the other Lawyers being obliged to attend a Court of the State, which this day sits at Providence; so that nothing has been done respecting the case of the Brig: Seven Brothers, and her late master, a Statement of which was transmitted to you on the eleventh of the last month. Since that time we have had an account of the Death of Capt. Browning.
Last Saturday I seized the Sloop Betsy of which Thomas Cotterell was formerly sole Owner, and James Bissell Master on a complaint made to the Surveyor of the Port of North Kingstown, which excited a strong suspicion that on her arrival from Cape Francois a twelve month ago the 10th. of this month, She had unladed, without a permit, goods of the value of four hundred Dollars. I received a letter from him dated July 27th, from which it appears that we shall be able to prove beyond a doubt, that goods were landed out of that vessel without a permit, and I think we shall be able to prove also that they were of four hundred Dollars value and more. The Surveyor had committed to writing the accounts which had been given to him of this transaction; but they were too long, to be copied and it would have been imprudent to have transmitted them. It is impossible for me to give a regular Statement of this case untill I shall have seen him.
If these vessels or either of them, or any other should be seized, condemned and exposed to sale I have reason to apprehend that the principal merchants in this District would not bid at the vendue, and that others might combine to favour the late owner or owners; in this case unless the Offrs. of the Customs should interfere in the sale forfeited vessels would be struck off, at a price which instead of discouraging would tend to encourage transgressions of the Revenue Laws. I wish for your instructn in this respect and am Sir
Yr. most obt servt.
W Ellery A Hamilton Esqr
